Citation Nr: 0817333	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  07-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The vetera had active service from August 1969 to 
September 1971.  He was awarded the Combat Infantryman Badge 
related to his combat action in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that rating decision, in 
pertinent part, the RO denied service connection for the 
veteran's heart condition and granted service connection for 
PTSD and assigned a 50 percent rating effective the date of 
receipt of the veteran's claim in September 2005.  The 
veteran's disagreement with the denial of service connection 
for heart disease and with the 50 percent rating for PTSD led 
to this appeal.  The veteran and his wife testified at a 
Board hearing held at the RO in February 2008.  In May 2008, 
the Board granted a motion to advance the veteran's appeal on 
the Board's docket.   

The issue of entitlement to service connection for heart 
disease, to include as secondary to PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's PTSD has been severely, but not totally, 
incapacitating from both a social and industrial standpoint 
during the entire appeal period.  




CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran filed his claim for service connection for PTSD 
in September 2005.  In a letter dated in September 2005, 
prior to the initial adjudication of his service connection 
claim, the RO notified the veteran of the evidence needed to 
substantiate his claim for service connection for PTSD.  The 
RO told the veteran what evidence VA would obtain and what 
evidence he should provide relative to the service connection 
claim.  In its April 2006 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent rating 
effective from the date of receipt of the veteran's claim in 
September 2005.  As an enclosure to its May 2006 letter 
notifying the veteran of the grant of service connection, the 
RO provided the veteran with information about how VA assigns 
disability ratings and effective dates and outlined examples 
of evidence the veteran should identify or provide on these 
matters.  The veteran disagreed with the 50 percent rating, 
and the RO issued a statement of the case (SOC) in June 2007 
in which it set out in detail the rating criteria for mental 
disorders.  Thereafter, in July 2007, the veteran filed a 
timely substantive appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) had held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007) citing Dingess, 19 Vet. App. at 491.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

As to the duty to assist, the veteran's service medical 
records are in the claims file.  The RO has obtained VA 
medical records for the veteran, and the veteran underwent a 
VA compensation and pension examination in April 2006.  The 
veteran has referred to continuing VA treatment for his PTSD, 
but the Board finds the current record allows grant of a 
70 percent rating and will not delay its award of that 
benefit.  The veteran testified at the February 2008 Board 
hearing.  Since that time, he has submitted a letter from an 
acquaintance and from his former employer and has waived RO 
consideration of that evidence.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran with 
respect to his claim of entitlement to an initial rating in 
excess of 50 percent for PTSD, and no additional assistance 
or notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  

Increased ratings-in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  In contrast, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  

Background

The veteran's service records show that while he was in 
Vietnam from January 1970 to December 1970, he was an armor 
crewman and earned the Combat Infantryman Badge.  His service 
medical records do not document any psychiatric complaints or 
findings during service.  

VA medical records show that at a new patient visit in 
September 2002, the veteran was given a depression screen and 
reported he was depressed and had been for some time, but no 
one had ever asked him about it in the past and he had 
received no treatment for this problem.  When he saw a VA 
primary care nurse in September 2005, the veteran said he had 
been experiencing some problems with PTSD and this had been 
going on for some time.  He said he felt anger and might 
suffer from some depression.  He said he was not currently 
suicidal, but wondered "what it would be like if he was not 
here."  He said he probably had experienced these feelings 
since his service in Vietnam, but kept them suppressed.  

The veteran first saw a VA psychologist in October 2005.  The 
veteran reported he felt angry and could not tolerate anyone 
over 10 years old and said adults were hypocritical.  He said 
his wife, children, and extended family had shared with him 
that they were afraid of him due to his anger.  He reported 
he had no friends and isolated at home as much as possible.  
He said that when he was around others, he had difficulty 
with anger, especially when driving.  He said he seldom slept 
more than two hours a night ad frequently woke up "shaking 
like a leaf."  He reported intrusive thoughts and memories 
of Vietnam combat.  He reluctantly described some specific 
combat events that were stressful to him.  The psychologist 
noted that the veteran reported that he lives with his wife 
and has two adult children; he has no grandchildren but has a 
niece and nephew and said they were one of the only positive 
aspects of his current functioning.  He said he had not 
worked in three years due to his heart condition and 
difficulty getting along due to anger.  

The psychologist who saw the veteran in October 2005 visit 
described he veteran as casually and appropriately dressed 
with good grooming and hygiene.  The veteran was restless 
with agitation, and his face was red for much of the 
appointment.  The veteran was reluctant to talk about Vietnam 
stating he got upset and could not settle down.  His speech 
was normal for rate, tone, and rhythm.  His mood was angry 
and depressed; his affect was irritable.  The veteran's 
thoughts were logical and he did not express suicidal 
ideation, homicidal ideation, hallucinations, or delusions.  
He was oriented, and his memory was grossly in tact.  The 
physiologist said the veteran's insight was fair and his 
judgment was poor due to anger issues.  The Axis I diagnosis 
was chronic PTSD, and the GAF (global assessment of 
functioning) score was 45.  

When he saw the VA psychologist in January 2006, the 
psychologist noted the veteran reported a full range of PTSD 
symptoms and was having an especially difficult time with 
anger.  The Axis I diagnosis included chronic PTSD and major 
depression, and the GAF score was 43.  

The veteran's first visit with a VA psychiatrist was in 
February 2006.  The psychiatrist stated the veteran was 
extremely guarded and wary although this lessened during the 
session.  The veteran openly voiced his disdain and mistrust 
for VA and actually for almost everyone.  The veteran 
minimized or denied significant difficulties with depression 
or PTSD but eventually admitted to classic symptoms of PTSD, 
as well as many symptoms of depression.  He reported 
nightmares, intrusive memories, flashbacks, hypervigilance, 
hyperstartle reflex, emotional numbing, isolation, intense 
anger, mistrust, difficulty with intimacy and interpersonal 
relationships, sadness, very impaired sleep, absent libido, 
and said he wished that he would die, although he repeatedly 
said he does not have suicidal ideation or intent and would 
never attempt suicide.  The Axis I diagnosis was chronic 
severe PTSD and chronic severe major depression.  The GAF 
score was 45.  The psychiatrist prescribed Prozac.  

When the veteran saw the VA psychologist in February 2006, 
the veteran reported that his irritability was somewhat worse 
since he started taking Prozac.  He said he did sleep better 
for a short time after starting the medication.  The veteran 
talked about his need to get away from contact with others to 
control his life and his anger.  The psychologist noted that 
the veteran's mood was angry and depressed and his affect was 
irritable.  He said the veteran's insight was fair and his 
judgement was poor due to anger issues. The GAF score was 49.  

At a March 2006 appointment with his VA psychiatrist, the 
veteran reported that he was more irritable.  The 
psychiatrist stated that review of time line and symptoms 
suggested the veteran was becoming so prior to starting 
Prozac in early February.  The psychiatrist stated he 
suspected that coming to VA for therapy and medication, in 
addition to filling out all the paperwork for a service 
connection claim, had brought about the increase in 
irritability.  He was also angry that he needed to come to VA 
and take a chance on trusting someone.  The psychiatrist said 
there were no other effects from Prozac, including any 
positive response.  The veteran reported his sleep was 
possibly worse.  He agreed to a higher dose of Prozac and to 
beginning Trazodone for sleep.  The Axis I diagnoses were 
chronic severe PTSD and recurrent severe major depression.  
The GAF score was 45.  

At a VA examination in April 2006, the psychiatrist noted the 
veteran met the criteria for a diagnosis of PTSD related to 
combat trauma, and he said the veteran appeared to be a 
reliable historian.  The veteran reported painful intrusive 
memories of his combat experiences, dreams with images of 
experiences in Vietnam as well as distress when exposed to 
stimuli reminding him of combat.  These re-experiencing 
phenomena had increased in frequency and intensity since 
beginning the process of receiving treatment for PTSD and 
applying for disability.  The veteran said he avoided 
situations that he knew would cause him difficulty such as 
almost any social interaction, and he said he was quite 
uncomfortable in crowds and described himself as extremely 
walled off, numbed and detached from almost everyone.  He 
said he just tried to stay away from everyone.  

At the examination, the veteran described longstanding 
difficulty with anxiety and agitation as well as sadness and 
depression.  He described some vague suicidal ideation but 
denied suicidal plans or intent.  The veteran stated that he 
slept 2 to 3 hours per night, at best, and wakened throughout 
the night.  He also described much difficulty with being 
angry and short tempered and reported this had caused him 
difficulty in almost all social situations.  He also reported 
that his anger, irritability, and short temper also caused 
him difficulty in his workplace, and he said that this, along 
with his serious coronary artery disease, contributed 
eventually to being unable to continue working.  The veteran 
also reported difficulty with concentration and focus because 
of PTSD symptoms, including hypervigilance and startling 
quite easily.  

At the examination, the veteran reported that his symptoms 
had a great deal of impact on family functioning and that 
because of his anger and irritability, his wife and children 
are afraid of him.  The psychiatrist again noted that the 
veteran described complete social isolation.  On mental 
status examination, the veteran was alert, oriented, and 
cooperative.  The psychiatrist said the veteran's mood 
appeared somewhat depressed and irritable, and his affect was 
constricted.  There was no evidence of delusions or 
hallucinations, and the veteran's cognitive abilities were 
grossly intact.  The psychiatrist said that although the 
veteran described some suicidal ideation, his denied any 
suicidal plan or intent.  The Axis I diagnosis was PTSD.  The 
GAF score was 43, which the psychiatrist said indicates 
serious symptoms of PTSD impacting on social, occupational, 
and interpersonal function and including suicidal ideation.  

At the February 2008 hearing, the veteran's wife testified 
that the veteran's family, including his children and nieces 
and nephews are afraid of him because of his anger.  She 
testified that he does not associate with anyone other than 
close relatives and that he sleeps very poorly, waking up at 
about 2am every day.  At the hearing, the veteran testified 
that he continued to see his VA psychologist and psychiatrist 
but that he does not go to group therapy sessions because he 
does not like to be around that many people.  

In a letter dated in early March 2008, the veteran's former 
employer, president of a recapping company, stated that the 
veteran had worked at the company for several years.  He 
stated that the veteran had been unhappy and angry for some 
time and that was the reason he left the company abruptly.  
He said the veteran had been a good employee and had been 
physically able to do his job.  

In a letter dated in late March 2008, an acquaintance of the 
veteran said they had met at the veteran's workplace.  She 
stated it was fortunate that the veteran worked in the rear 
of the building because he was unable to relate to customers.  
She said the veteran was mean and hateful to everyone, but 
does have a tolerance for animals and small children.  

Rating criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and the duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustments during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of the examination.  When evaluating the level of disability 
for mental disorders, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126.  

Under the VA Schedule for Rating Disabilities and the General 
Rating Formula for Mental Disorders, a 50 percent disability 
evaluation is warranted for PTSD that is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The next higher 70 percent disability evaluation is warranted 
for PTSD that is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals that 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

The maximum 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  
A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Analysis

Based on review of the evidence outlined above, the Board 
finds that during the appeal period, that is, since 
September 2005, the veteran's PTSD has been manifested 
primarily by sleep problems (with extensive insomnia and 
disturbing dreams), intrusive thoughts of Vietnam, 
hypervigilance, irritability, anger, and suicidal ideation.  
Because of his PTSD, the veteran is socially isolated from 
his community except for family members, who it is reported 
fear him because of his anger, and  anger and irritability 
associated with the veteran's PTSD have clearly affected his 
work relationships adversely.  

Based on a longitudinal review of the evidence during the 
appeal period, the Board finds the evidence persuasive in 
indicating that the veteran has exhibited such a severe 
social and industrial impairment in so many areas that the 
assignment of a 70 percent evaluation throughout the appeal 
period is reasonable.  GAF scores have ranged from 43 to 49, 
indicating serious symptoms.  Further, examiners have 
described the veteran's PTSD as severe, and they have noted 
impaired judgment because of the veteran's anger.  In this 
regard, the Board notes that the Court has observed that the 
criteria for a 70 percent rating are met if there are 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, and mood, and this is 
essentially in accord with the criteria presented in the 
Rating Schedule.  See Bowling v. Principi, 15 Vet. App. 1, 
11-14 (2001).  

The record, however, does not show total social and 
industrial impairment at any time during the appeal period.  
The veteran has been able to function despite his symptoms, 
and examiners have consistently described the veteran as 
alert and well-oriented, with normal speech and good hygiene.  
Further, there has been no showing of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, inability to perform 
activities, disorientation to time or place, or memory loss 
for names of close relatives, his own occupation, or his own 
name, which are examples of symptoms warranting a 100 percent 
rating.  

In summary, although the veteran is not shown to be totally 
incapacitated from a social and industrial standpoint because 
of his PTSD symptomatology, the Board finds that the symptom 
picture is reasonably indicative of severe impairment and 
therefore warrants the assignment of a 70 percent disability 
rating from the date of receipt of his PTSD service 
connection claim, that being September 15, 2005.  


ORDER

An initial disability rating of 70 percent for the veteran's 
PTSD is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.  


REMAND

The veteran is seeking service connection for heart disease, 
which he contends is related to his service-connected PTSD.  
In support of his contention, the veteran has submitted 
various articles that address the relationship between PTSD 
and physical health, including heart attacks and 
cardiovascular disease.  The RO has obtained treatment 
records dated from July 2002 to September 2005 from the 
veteran's cardiologist, J.H, M.D., at Northwest Arkansas 
Heart and Vascular Center showing ongoing treatment for 
hypertension and arteriosclerotic heart disease.  In 
addition, in a letter submitted by the veteran and dated in 
March 2008, Dr. J.H. stated that the veteran has hypertension 
and status-post percutaneous transluminal coronary 
angioplasty and 1988 followed by coronary artery bypass 
grafting in 1991.  He said the veteran additionally had been 
noted to have hyperglycemia.  The physician said it had been 
brought to his attention that the veteran had been evaluated 
by VA for PTSD.  He further said the veteran's PTSD could be 
an aggravating factor with regard to the veteran's 
hypertension, arteriosclerosis and glucose intolerance.  He 
requested that VA give due consideration to the role the 
veteran's PTSD may have in his hypertension, arteriosclerosis 
and glucose intolerance.  

A VA examination/nexus opinion is necessary if the evidence 
of record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service (or a service-connected 
disability); but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  

Given VA's duty to obtain a VA examination where the evidence 
indicates that the claimed disability may be associated with 
a service-connected disability, it is the judgement of the 
Board that a remand is necessary for a medical examination 
and nexus opinion as to whether the veteran's cardiovascular 
disease was caused or aggravated by his service-connected 
PTSD.  

The record includes a copy of a February 2003 letter from the 
State of Arkansas office for Disability Determination for 
Social Security Administration in which it requested records 
from Northwest Medial Center and stated the veteran had filed 
for Social Security disability benefits pertaining to his 
heart condition.  At the February 2008 hearing, the veteran 
testified that he is receiving Social Security disability 
benefits because of his heart condition.  

VA has a duty to obtain Social Security Administration (SSA) 
records when it has actual notice that the veteran is 
receiving SSA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, action should be taken to contact the SSA and 
obtain and associate with the claims file copies of the 
veteran's records regarding SSA benefits, including the 
medical records upon which any decision was based.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file complete VA medical records 
for the veteran dated from 
February 2006 to the present.  

2.  With appropriate release 
authorization from the veteran, take 
action to obtain and associate with the 
claims file treatment and evaluation 
records for the veteran from Northwest 
Arkansas Heart and Vascular Center, 601 
West Maple Avenue, Suite 703, 
Springdale AR 72764 and from Northwest 
Medical Center, 609 West Maple Avenue, 
Springdale, AR 72764 dated from 
September 2005 to the present.  

3.  Contact the SSA and obtain all 
records from that agency concerning the 
veteran's award of disability benefits, 
including a copy of the decision and 
any medical records used to make the 
determination, copies of any hearing 
transcripts, etc.  If the requested 
records do not exist or if it is 
determined that further efforts to 
obtain them would be futile, this must 
be specifically indicated in the 
record.  

4.  Arrange for a VA examination by an 
appropriate specialist to determine the 
nature and etiology of the veteran's 
current cardiovascular disease.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the claims file, including 
review of articles submitted by the 
veteran pertaining to relationships 
between PTSD and cardiovascular disease 
and the March 2008 letter from the 
veteran's private cardiologist, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that the veteran's service-connected 
PTSD caused any current cardiovascular 
disease.  The examiner should also 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the 
veteran's service-connected PTSD has 
aggravated, i.e., resulted in chronic 
worsening of, any current 
cardiovascular disease.  

The examiner should explain the 
complete rationale for any opinion 
expressed.  If an opinion cannot be 
rendered without resort to speculation, 
the examiner should state this for the 
record.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

5.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
service connection claim, to include on 
a secondary basis.  If the benefit 
sought is not granted, issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative an opportunity to 
respond.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
final outcome warranted.  No action is required of the 
veteran until he is further notified. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


